Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al.  (JP 2004-235591A) in view of Tomita et al. (US 2011/0043239 A1).
Regarding claim 1, Sato et al. (hereafter Sato) at fig. 5 and ¶0038 discloses a probe head of a probe card, the probe head comprising: an upper guide plate [48] having an upper guide hole [68]; a lower guide plate [50] having a lower guide hole [64]; and an intermediate guide plate [46] having an intermediate guide hole [66] and provided between the upper guide plate and the lower guide plate, wherein each of a plurality of probes [56] sequentially passes through the upper guide hole, the intermediate guide hole, and the lower guide hole [0038].
 Sato is silent about the intermediate guide plate is made of an anodic oxide film. Tomita et al. (hereafter Tomita) discloses the guide plate [6] is made of an anodic oxide film [anodized film, ¶0027]. Therefore, it would have been obvious to a person having ordinary skill n the art before the effective filing date to use anodized film as taught by 
Regarding claim 2, modified Sato discloses the probe head of claim 1, wherein a film [photosensitive resin layer, ¶0045 of Tomita] is provided on or under the intermediate guide plate, and the film comprises the same hole as the upper guide hole, the lower guide hole, and the intermediate guide hole.
Regarding claim 3, modified Sato discloses the probe head of claim 2, wherein the film is a photosensitive film [photosensitive resin layer, ¶0045 of Tomita] capable of lithography [¶0049 as an example].
Regarding claim 4, modified Sato discloses the probe head of claim 2, wherein the intermediate guide plate [46 of Sato] is configured by stacking a plurality of unit [46a, 46b, 46c of Sato]. Sato is silent about said plurality of unit are anodic oxide film sheets. Since, Tomita discloses a guide plate made of an anodic oxide film 6, it would have been obvious to replace each of  the plurality of unit of Sato with anodic oxide film sheet 6 as taught by Tomita, in order to obtain advantages that Tomita have to offer (see ¶0024-0025).
Regarding claim 5, modified Sato discloses the probe head of claim 4, wherein the stacked unit anodic oxide film sheets of the intermediate guide plate are bonded to each other by the film [using photosensitive resin layer, ¶0045 of Tomita].
Regarding claim 6, modified Sato discloses the probe head of claim 1, wherein at least one of upper and lower surfaces of the intermediate guide plate is composed of a barrier layer [¶0181 of Tomita] that closes one ends of orderly arranged pores formed by anodizing a metal [¶0182-0183 of Tomita].
[22] having a probe connection pad [end of 38 of 24, fig. 6] electrically connected to each of a plurality of probes [56]; and a probe head [26 as an example, fig. 2] provided below the space transformer [22], wherein the probe head comprises: an upper guide plate [48] having an upper guide hole [68]; a lower guide plate [50] having a lower guide hole [64]; and an intermediate guide plate [46] provided between the upper guide plate and the lower guide plate. Sato is silent about the intermediate guide plate is made of an anodic oxide film. Tomita et al. (hereafter Tomita) discloses the guide plate [6] is made of an anodic oxide film [anodized film, ¶0027]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use anodized film as taught by Tomita to modify intermediate guide plate of Sato, in order to obtain advantages that Tomita have to offer (see ¶0024-0025).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



March 10, 2022